DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 19, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7, 9, 10, 15, 17, 20, 21, 23, 24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (JPH0910143, cited by applicant) in view of Iles et al. (2013/0139349) and Keyser (BE905711, translation and Drawings included herewith). 

In reference to claim 1, Sharp discloses a cleaner head for a vacuum cleaner (See title in the translation provided by applicant) comprising: a housing (2) configured to be movable across a floor surface, the housing having a lower face (Figure 1), a suction inlet (see figure below) defined in the lower face of the housing; a rotatable element/agitator (9) located at a front of the housing, the rotatable element/agitator having a rotational axis which is parallel to the lower face of the cleaner head (Figure 1), the housing at least partially surrounding the rotatable element/agitator (Figure 1) and an agitator (10) positioned rearwards of the rotatable element/agitator (Figure 1), a drive (18) configured to rotate the agitator to guide debris forwards of the agitator (10) towards a suction passageway (see figure below) located between the agitator and the rotatable element/agitator (Figure 3), wherein the suction passageway extends through the housing and is in fluid communication with the suction inlet (Figure 1), but lacks, disclosing that rotatable element/agitator (9) provides a seal and comprises a continuous non-porous outer layer of deformable material. However, Iles et al. teach that it is old and well known in the art at the time the invention was made to provide a vacuum cleaner head (10) having “dissimilar” or different (see Paragraph 52) first (60) and second (62) agitators (similar to the rotatable element/agitator 9 and the agitator 10, or hard floor surfaces (Paragraphs 12, 14 and 53 and Figure 7), wherein the first rotatable element/agitator (60) may “form a seal with the hard floor surface H during rotation of the front agitator 60.” (Paragraph 53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the rotatable element/agitator (9), of Sharp, with the known technique of providing a vacuum cleaner head having “dissimilar” rotatable elements/agitators, for cleaning different surfaces, wherein a first rotatable element/agitator forms a seal with the surface, as taught by Iles et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can more effectively be used on various types of flooring surfaces and which improves the entrainment within an airflow entering the cleaner head of debris of dirt and dust located in crevices in the surfaces. In addition, Keyser teaches that it is old and well known in the art at the time the invention was made to provide vacuum cleaner head (2, see Figure 8) which can be used on carpet or hard floor surfaces (see Page 5, Line 2, of Translation) and includes a rotatable sealing element (6) having a continuous (see Figure 8) non-porous (i.e. “closed-cell foam”, see claim 1 and note “closed-cell foam” is disclosed by the applicant as being non-porous, see Paragraph 69 of Applicant’s PG-PUB [2019/0150686] for disclosing, “A material such as closed cell foam is advantageous as the material is non-porous…”) outer layer of deformable material (again see claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the rotatable sealing element/agitator (9), of Sharp, with the known technique of providing a rotatable 
[AltContent: textbox (Suction 
passageway)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Suction inlet)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    364
    577
    media_image1.png
    Greyscale


In reference to claim 2, Sharp discloses a shielding member (12) located between the agitator and the rotatable sealing element, wherein the suction passageway is in fluid communication with a portion of the rotatable sealing element above the shielding member (see annotated figure above). 

In reference to claim 3, Sharp discloses that the shielding member extends to the lower face, the shielding member configured to shield a rearward side (i.e. right side of 9) of the rotatable sealing element, proximate the lower face of the cleaner head (Figure 1). 



In reference to claim 5, Sharp discloses that the shielding member has a surface on a rearward side (right side in the figure below) configured to guide fluid flow away from rearward side of the rotatable sealing element, proximate the lower face of the cleaner head (see figure below). 
[AltContent: textbox (Surface on rearward side)][AltContent: arrow]
    PNG
    media_image1.png
    364
    577
    media_image1.png
    Greyscale




[AltContent: textbox (Clearance)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rotational axis of the rotatable sealing element)][AltContent: textbox (Surface on forward side)][AltContent: oval][AltContent: arc]
    PNG
    media_image1.png
    364
    577
    media_image1.png
    Greyscale



In reference to claim 7, Sharp discloses a clearance (see figure above) between the surface on the forward side of the shielding member and an outer surface of the rotatable sealing element (see figure above), but lacks, specifically disclosing that the clearance is less than about 3mm. However, the examiner notes that the applicant fails to provide any criticality in having the clearance being less than about 3mm or that this particular range provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide any length of clearance including one being less than about 3mm depending on the particular surface being 

In reference to claim 9, Sharp discloses an agitator housing (at 1 or at 3) which partially encloses the agitator (10), the agitator housing having an opening (see figure below) on a front side (i.e. formed as the inner left side of 3), the opening defined by a lip (at 5) of the agitator housing, wherein the shielding member extends (at the lower left and right portion of 12) to a height which is “substantially” (which is a relative term) the same as the lip of the agitator housing (see figure below). In addition, Iles et al. also teach that it is known to provide an agitator housing (at 74 and 22, Figure 7) which partially encloses an agitator (62, Figure 7), the agitator housing having an opening (see figure below) on a front side (i.e. left side), the opening defined by a lip (see figure below) of the agitator housing, wherein the shielding member (50) extends to a height which is “substantially” the same as the lip of the agitator housing (Figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the agitator housing, of Sharp, with the known technique of providing the agitator housing having the lip and a shielding member that extends to a height “substantially” the same as the lip, as taught by Iles et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively guides the debris through the housing thereby more effectively removing debris from the surface being cleaned during normal operation. 
[AltContent: textbox (Opening)][AltContent: ]
    PNG
    media_image1.png
    364
    577
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Lip)][AltContent: ][AltContent: textbox (Opening)]
    PNG
    media_image2.png
    419
    757
    media_image2.png
    Greyscale


In reference to claim 10, Keyser discloses that the rotatable sealing element comprises an outer layer of resiliently deformable material such as closed cell foam (see claim 1). 

In reference to claim 15, Sharp discloses a drive or motor (18) configured to rotate the rotatable sealing element/agitator (9) independently of movement of the cleaner head across a surface because the motor operates independently of how fast a user pushes or pulls the device over the surface being cleaned (Figures 1 and 3). Keyser also discloses a drive or motor (see abstract) configured to rotate the rotatable sealing 

In reference to claim 17, Iles et al. disclose a seal (at 116) between a side face (i.e. outer circumferential side) of the rotatable sealing element/agitator and the housing or Iles et al. disclose another seal (see figure below for second interpretation) between a side face (i.e. left side) of the rotatable sealing element (60) and the housing (at 20). Keyser also shows a seal (at 4) between a side face (i.e. upper and lower outer sides as seen in Figure 9) of the rotatable sealing element/agitator and housing (2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the housing, of Sharp, with the known technique of providing the seal between a side face of the rotatable sealing element and the housing, as taught by Iles et al. or Keyser, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having an increased suctioning effect and which more effectively dislodges debris on the rotatable sealing element/agitator and/or which effectively guides removed debris beneath the bottom surface of the cleaner head as it is maneuvered over the surface being cleaned. 

[AltContent: textbox (Second 
interpretation of seal)][AltContent: ]
    PNG
    media_image3.png
    542
    840
    media_image3.png
    Greyscale


In reference to claim 20, Iles et al. disclose a sealing element (at 116 or under a second interpretation see figure above) to provide a seal between the housing (at 20) and the rotatable sealing element (60, see figure above and Figure 7). Keyser also shows a sealing element (at 4) to provide a seal between the housing (2) and the rotatable sealing element (6, Figures 8 and 9). 

In reference to claim 21, Iles et al. disclose that the sealing element (at 116) is located on a rearward side of the rotatable sealing element and within the housing (Figure 7). Keyser also shows that the sealing element (4) is located on a rearward side (At least partially, see top view of Figure 9) of the rotatable sealing element and within the housing (because there is another element [not labeled] extending outward from outer ends of element 4, see Figures 8 and 9).



In reference to claim 24, Sharp discloses that the agitator (10) comprises a plurality of radially-extending brush filaments (i.e. bristles) and/or a beater bar (Figure 1). 

In reference to claim 27, Sharp discloses that the drive (18) is configured to rotate the agitator (10) independently of movement of the cleaner head across a surface because the motor operates independently of how fast a user pushes or pulls the device over the surface being cleaned (Figures 1 and 3). 

In reference to claim 28, Iles et al. teach that it is known to rotate an agitator (62) at a speed of up to (meaning that a lower RPM like 5000RPM could be used) about 20000RPM (Paragraph 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the speed of rotation of the agitator, of Sharp, with the known technique of rotating an agitator up to about 20000RPM, as taught by Iles et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively removes debris on the surface being cleaned. 

In reference to claim 29, Sharp discloses that the agitator (10) is oscillated about a longitudinal axis (at a center portions of 10) of the agitator (Figure 1). 
. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (JPH0910143, cited by applicant) in view of Iles et al. (2013/0139349), Keyser (BE905711, translation and Drawings included herewith) and Wessel-Werk (CN105455730, cited by applicant). 

In reference to claim 18, Sharp discloses the claimed invention as previously discussed above, but lacks, a brush seal located at a perimeter of the cleaner head on at least one of: side edges of the cleaner head; a rear edge of the cleaner head. However, Wessel-Werk teaches that it is old and well known in the art at the time the invention was made to provide a cleaning device with a brush seal (at 8 and/or 9) located at a perimeter of cleaner head (10) on at least one of the side edges of the cleaner head or a rear edge of the cleaner head (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Sharp, with the known technique of providing the brush seal, as taught by Wessel-Werk, and the results would have been predictable. In this situation, one could provide a more advantageous device having increased suctioning capabilities on hard floors or fabric ground, thereby more effectively removing material on various surfaces during normal operation. 

. 

Claim 26, is rejected under 35 U.S.C. 103 as being unpatentable over Sharp (JPH0910143, cited by applicant) in view of Iles et al. (2013/0139349), Keyser (BE905711, translation and Drawings included herewith) and Hoover (GB2520549, cited by applicant).

In reference to claim 26, Sharp discloses the claimed invention as previously discussed above, but lacks, forming the agitator with a plurality of radially-extending blades. However, Hoover teaches that it is old and well known in the art at the time the invention was made to form an agitator (21) with a plurality of radially-extending blades (27, Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the agitator (10), of Sharp, with the known technique of forming an agitator with a plurality of radially-extending blades, as taught by Hoover, and the results would have been predictable. In this situation, one could provide a more advantageous device having a roller that more effectively engages with the floor surface thereby promoting increased airflow through crevices thus more effectively removing dust or debris from the crevices during normal operation.
Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered but they are not persuasive.
“In the present case, Sharp teaches to provide two contra-rotating agitators 9, 10 as shown above to provide improved carpet agitation and dust sweeping performance, in particular to prevent escape of dust that is projected rearwardly from a front agitator. However, Sharp only discusses use of the cleaner head on carpet and does not refer to hard floor cleaning. Indeed, those of ordinary skill in the art would understand that the rotating brush bodies 9 and 10 of Sharp are suitable for carpeted floors rather than hard floors. The Examiner relies upon Iles as providing motivation to provide a vacuum cleaner head with "dissimilar" first and second agitators, referring to Paragraph [0052] of lles. However, Iles does not teach that the provision of dissimilar agitators provides a generic advantage which can be transferred between different cleaner head layouts/architectures. On the contrary, Iles teaches the front roller is a flexible pile roller used on hard floor surfaces, for example, to provide a form of seal with the hard floor surface, whereas the rear roller has bristles for cleaning the front roller and agitating the carpet fibers when used on carpeted floor surfaces. See Paragraphs [001 1]-[0013] of Iles. Accordingly, modifying the invention of Sharp to include dissimilar agitators — particularly, one of piles and the other of bristles — would render it unsatisfactory for its intended purpose (i.e., cleaning carpeted floors) since bristles are known to be better for agitating carpet fibers than piles. Ultimately, Examiner's proposed modification or combination of the prior art would change the principle of operation of Sharp and, as such, there is no suggestion or motivation to make the proposed modification.” However, the examiner respectfully disagrees with this not change the principle of operation of Sharp but would further increase the versatility of the device of Sharp because it can be more effectively be used on various types of flooring surfaces as needed by the user and which improves the entrainment within an airflow entering the cleaner head of debris of dirt and dust located in the surfaces being cleaned. Since, the principle operation of the device would not be changed, the examiner believes that such a combination is proper. If the applicant believes that a structural difference exists over the prior art, the examiner recommends further defining the independent claim with additional structural limitations pertaining to such structural differences. For example, further defining that a shield (50) is located between the agitator and the rotatable sealing element and that an auxiliary roller (51) is contained within forward and rearward sides of the shield (see Figure 4). 
Applicant contends that, “Furthermore, the arrangement in Iles results in the rear agitator roller rotating to project dust rearward for suction (see paragraph [0023] of Iles). Accordingly, the arrangement of the rear roller in Iles corresponds to the problematic prior art arrangement acknowledged in Sharp, and is the opposite of what is taught in Sharp. As such, Applicant respectfully submits that a person of ordinary skill in the art would not have a reason to combine these features and that the combination thereof would frustrate the principle of operation of Sharp. To combine the teachings of Sharp and Iles otherwise is “hindsight combination of components selectively culled from the prior art to fit the parameters” of the claimed invention, which the Supreme Court has cautioned against in evaluating patent claims. See Graham, 383 U.S. at 36.” However, the examiner respectfully disagrees with this statement. The examiner believes the applicant is interpreting each reference individually rather than taking what each reference specifically teaches and applying that teaching into the combination and interpreting the combination as a whole. The combination does not modify the second rotating element/agitator, of Sharp, but rather modifies the first rotating element/agitator, of Sharp, such that it is a sealing element that can be used on various types of flooring surface more effectively. Thus, the principle of operation of Sharp would not be changed because only the first rotating element/agitator, of Sharp, has been modified by Iles et al. And, since Iles et al. is in the same field on endeavor (vacuum cleaners), no hindsight exists because proper motivation for such a combination has been provided, again which can more effectively be used on various types of flooring surfaces and which improves the entrainment within an airflow entering the cleaner head of debris of dirt and dust located in crevices in the surfaces. Thus, the combination as a whole meet the limitations of the claim therefore the examiner believes the rejection is proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723